Citation Nr: 0300769	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  97-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a 
head injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of a 
nose fracture.

4.  Entitlement to service connection for a seizure 
disorder.

5.  Entitlement to service connection for a 
neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July 28, 1978 to November 3, 1978.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal 
from rating a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts 
and Providence, Rhode Island.

The current medical evidence indicates the presence of a 
cognitive disorder.  Therefore, the Board is of the 
opinion that the issue previously set forth as service 
connection for a psychiatric disorder is more 
appropriately defined as service connection for a 
neuropsychiatric disorder.  

This case was remanded in September 1999 and has been 
returned to the Board.  In the prior Remand, the Board 
noted that the appellant, in various documents appeared to 
request VA unemployability benefits.  This is referred to 
the RO for appropriate development.


FINDINGS OF FACT

1.  Residuals of a head injury including a nasal fracture, 
a seizure disorder and headaches are not related to 
ACDUTRA.

2.  A neuropsychiatric disorder present prior to the 
appellant's entrance into ACDUTRA.

3.  The appellant's pre-service neuropsychiatric disorder 
did not undergo a chronic increase in severity beyond 
natural progression during his ACDUTRA.


CONCLUSIONS OF LAW

1.  Residuals of a head injury including a nasal fracture, 
a seizure disorder and headaches were not incurred or 
aggravated the appellant's period of ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991& Supp. 2002); 38 C.F.R. 
§ 3.306 (2002).

2.  The preservice neuropsychiatric disorder was not 
aggravated during the appellant's period of ACDUTRA.  38 
U.S.C.A. §§ 101(24), 1131, 1153, (West 1991 & Supp. 2002); 
38 C.F.R. § 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified 
in this statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case (SOC), and 
supplemental statement of the case (SSOC), provided to 
both the appellant and his representative notified the 
appellant and his representative of the evidence necessary 
to substantiate his claim including the requirements of 
the VCAA.  He was also informed of the contents of the 
VCAA in a letter dated in April 2002, to include what 
evidence the VA would obtain.  Moreover, the case was 
remanded in October 1998 and September 1999 for additional 
relevant evidence.  

Additionally, the Board finds that the duties to assist 
provided under the statute have also been fulfilled and 
that all evidence and records identified by the appellant 
as plausibly relevant to his pending claim have been 
collected for review.  Moreover, hearings were held in 
November 1996 and again in September 1999.  He indicated 
in statements received in June and July 2002 that he had 
no additional evidence to submit, to include from his 
private physician Dr.Hussain.  Accordingly, the Board 
finds that the requirements under the VCAA have been met.  
Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Background

The service medical records show that there was no 
abnormality noted on the June 22, 1978 report of the 
examination conducted prior to the appellant's enlistment 
in active duty.  The treatment records contain no 
reference to a head or facial injury, or a seizure 
disorder.  He was seen at the dispensary on August 4, 
1978.  At that time the impression was situational 
adjustment reaction.  He was hospitalized on August 11, 
1978.  At that time it was remarked that on arrival for 
basic training his drill sergeant took him to the 
psychiatric unit of the hospital.  The chief complaints 
were distant behavior and fluctuating ability to 
comprehend orders.  It was noted that at the reception 
station, the appellant developed hypersomnia, decreased 
interest, poor appetite, decreased energy and he began to 
hear voices.  

The medical history indicated that at the age of 16, the 
appellant became depressed, lethargic and unhappy.  He 
also apparently heard voices.  He denied suicidal ideation 
and indicated that the psychiatric disability remitted in 
a year, but the psychiatric disability required him to 
quit high school.  The appellant gave a history of 
premorbid personality, which the examiner considered was 
one of poor adjustment.  However, when talking to his 
mother, she indicated that he was stubborn and had trouble 
with authority, but socialized normally.  The appellant 
also indicated that he had not seen a psychiatrist or 
medical health professional or been hospitalized for 
emotional problems.  He underwent a medical board 
evaluation (MEB) while hospitalized on August 16, 1978 and 
the diagnosis was:

Primary affective disorder, depressed 
type with psychosis; secondary episode 
of marked severity manifested by low 
mood, profound psychomotor retardation, 
poor appetite, poor concentration, 
hypersomnia, general disinterest, and 
auditory hallucinations.  Precipitating 
stress: Illness was made worse by the 
patient's entry into BCT but BCT did 
not precipitate this illness.  
Premorbid personality: Normal.  
Predisposition: Prior episode of 
depression.  Disability for duty: 
Complete.  Degree of impairment of 
social and industrial adaptability: 
Complete.  Prospect for return to 
function: Quite good for total return 
to function.

It was determined that he was medically unfit for service 
and that the disorder occurred in the line of duty. 

The hospital clinical records contain extensive doctor's 
orders and nurse's notes.  These documents show that the 
veteran had to be placed in constraints on several 
occasion to include after an altercation with a fellow 
patient.  These documents contain no reference to a head 
injury or a seizure disorder.  The veteran was treated for 
a facial abcess.  A physical examination was conducted in 
August 1978.  The appellant's head, face, neck and scalp 
were considered clinically normal.  In reporting his 
medical history, the appellant specifically denied a head 
injury.  

On September 27, 1978 a physical evaluation board (PEB) 
was convened.  The report revealed a diagnosis of 
psychotic depressive reaction, which existed prior to 
service and was not aggravated by military service.  The 
PEB determined that the appellant was unfit for military 
due to a mental disorder which subjectively manifested at 
the reception station in July 1978.  The report notes that 
the mental disorder was subjectively manifested at the 
reception station, July 28, 1978 and resulted in a sick 
call visit on the day of arrival for BCT, on August 4, 
1978.  Further, objective manifestations occurred on 
August 5, 1978, at which time he was referred to mental 
health.  The clinical notes and MEB indicated that the 
appellant had a history of predisposition since 
adolescence and the psychotic symptoms developed at age 
16.  It was also noted that the PEB considered the 
appellant's prognosis more optimistic than the medical 
board and it was considered a "lesser severity" than 
complete.  The PEB found that the disability existed prior 
to service.  

The appellant was discharged from the hospital in November 
1978 with a diagnosis of primary affective disorder, 
depressed with psychosis, severe, chronic, external 
precipitating stress; basic training.  Also diagnosed was 
premorbid personality, schizoid, severe, with partial 
improvement or recovery and which existed prior to 
service.

After his service discharge, the appellant was seen at a 
private facility in November 1978 for shaking and a 
possible nervous disorder.  It was reported that he took 
psychiatric medication in the military and had been 
discharged for three weeks.  He was referred to the VA.  
He was seen at a VA outpatient clinic in November 1978.  
He complained of shaking.  He was referred to the VA 
mental health clinic.  After being evaluated at the mental 
health clinic it was noted that his shaking appeared to be 
a result of acute anxiety but also could be a side effect 
of medication.  He was scheduled for follow-up treatment.

He was seen at a private facility in February 1984 for 
spitting up blood.  A chest X-ray was negative.

Of record is a determination from the Social Security 
Administration (SSA) dated in May 1992 which reflects that 
the appellant was awarded SSA disability benefits 
effective from November 1991 with a primary diagnosis of 
back pain and a paranoid disorder.  The SSA medical 
records include private treatment for various disabilities 
between 1990 and 1992.  In April 1992, a disability 
determination examination was conducted.  He underwent 
psychological examination and testing.  The examiner 
determined that there was no clear Axis I diagnosis but an 
Axis II diagnosis of severe personality disorder with 
paranoid features.  

Private medical records relate that the appellant was seen 
in October and November 1990 for a toothache.  Private 
medical records dated in June 1991 show that the appellant 
complained of personal problems.  It was reported that he 
was not on medication at that time.  He was treated 
intermittently between 1991 to 1999 for various complaints 
including shaking, nervousness, chest pain, insomnia, 
fatigue, headaches, abdominal pain, anxiety and 
depression.  The diagnoses included anxiety and 
depression.  His medications included Valium and Prozac.  

In December 1994, private hospital records relate that the 
appellant complained of chest pain.  He also reported that 
he had passed out earlier that day.  Physical examination 
and diagnostic testing were conducted.  The appellant left 
the hospital before the results were returned.  Besides 
left chest tenderness there were no abnormalities 
reported.  The diagnosis was syncope and chest pain. 

Private medical records show that beginning in 1994 he was 
treated for nasal obstruction, a severely deviated nasal 
septum and deformity on various occasions.  During this 
time period, the appellant reported a history of nasal 
fracture during service.  The appellant also reported to a 
private hospital in January 1996 with complaints of nasal 
congestion.  He indicated that he sustained a head injury 
and fractured his nose while serving in the Army.  He also 
reported that since his head injury, he experienced 
forgetfulness, pain and seizures.  The diagnosis was 
rhinitis.  He also reported headaches and nose pain in 
March 1996.

A hearing was held at the RO in November 1996.  The 
appellant indicated that on his second day of boot camp he 
fell off monkey bars and fractured his nose.  He was then 
taken to the emergency room.  Afterwards he was sent to 
the psychiatric ward of the hospital.  He also denied that 
he had received psychiatric treatment prior to entrance 
into service. 

A March 1999 private report shows that the appellant was 
seen for complaints of difficulty breathing and itchy 
ears.  The medical history indicated that he broke his 
nose on 1979.  It was also noted that he had nasal trauma 
in 1997.  

At a hearing held before the undersigned member of the 
Board sitting at the RO in March 1999, the appellant 
described his inservice accident.  He added that he had a 
seizure during his inservice psychiatric hospitalization 
and that he has had headaches since then.  He indicated 
that he was currently seeing a private physician, Dr. 
Hussain.  The appellant representative indicated that he 
would attempt to obtain those records.

The X-rays taken during the March 1999 private examination 
were submitted to the VA for clinical interpretation.  In 
March 2000, a VA examiner noted that the appellant had an 
old nasal fracture that was consistent with the history of 
the incurrence in "1979" as indicated on the private 
medical notes. 

VA psychological testing was conducted in December 2000 by 
a neuropsychologist and clinical psychologists.  The 
examiners reviewed the appellant's claims file and noted 
the appellant's service medical records.  The 
neuropsychologist pointed out that the August 1978 MEB was 
unclear as to a pre-existing disorder.  The MEB determined 
that the psychiatric disability was incurred in service 
and did not exist prior to service.  Moreover, the MEB 
indicated that there was a prior episode of depression but 
failed to state when this occurred.  She also noted that 
the MEB report indicated that the precipitating stress was 
the appellant's entry into basic training.  While the 
September 1978 PEB determined that the appellant had a 
psychotic depressive reaction, which existed prior to 
service and was not aggravated by service.  In commenting 
on the Minnesota Multiphasic Personality Inventory (MMPI) 
results, it was noted that the diagnostic results showed 
signs of characterological dysfunction similar to that 
described by the appellant during his adolescence.  The 
appellant had reported a history of legal difficulties 
that included arrests for speeding, theft, robbery and 
disorderly conduct during high school.  

In reporting the clinical impression the examiners noted:

Impressions are cognitive disorder, NOS 
(on Axis I) and Borderline Intelligence 
(on Axis II).  Risk factors in this 
case are head injury, HTN, and mood 
disturbance: however, the most likely 
risk factor is the [appellant's] head 
injury with possible post-concussive 
syndrome. Depressed mood and borderline 
personality characteristics may also be 
associated with his head injury, 
particularly if they did, in fact, fail 
to exist prior to service.

It is likely as not that this 
[appellant's] mild head injury with 
possible post-concussive syndrome 
contributed to the exacerbation of 
cognitive deficits and perhaps even 
negative personality attributes that 
existed prior to military service.  

A VA examination by a psychiatrist was conducted in 
December 2000.  This examiner noted that the appellant's 
neuropsychological testing was consistent with borderline 
intellectual functioning.  In responding to the question 
of whether it was likely or not that the appellant had a 
preservice psychiatric disorder that was aggravated during 
service.  He noted:

The patient currently test for 
borderline intellectual functioning and 
this likely occurred prior to his fall 
in the Reserve training boot camp.  
However, it is likely as not that a 
mild post-concussive syndrome occurring 
as a result of this fall may have 
exacerbated his premorbid low to 
borderline intellectual functioning and 
therefore contributed to his later poor 
social and occupational functioning.  
In my opinion at this time the patient 
does not present with any current 
psychiatric symptoms suggestive of Axis 
I diagnosis though against it should be 
noted that he is on psychotropic 
medication which may be partially 
treating target symptoms of depression 
or anxiety.  As he presents today, 
however, the patient has no Axis I 
diagnosis and his current presentation 
is more consistent with borderline 
intellectual functioning.  

Relevant laws and regulation

The appellant contends that he injured his head and 
fractured his nose in a fall during basic training.  As a 
result several disorders have developed including nasal 
problems, a seizure disorder, headaches and a psychiatric 
disorder.  The appellant asserts that although there is a 
reported history of psychiatric problems prior to entry 
into service, he had not received treatment for a 
psychiatric disorder.  He maintains that he began to have 
severe psychiatric problems as a result of his military 
training, and that this represents inservice incurrence or 
in the alternative, inservice aggravation.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991).  

Moreover, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.

However, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The increase 
need not be so severe as to warrant compensation. Browder 
v. Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, 
silence of the record on this point may not be taken as 
indication of no aggravation; an opinion must be provided.  
See Verdon v. Brown, 8 Vet. App. 529 (1996).  Importantly, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Finally, the Board must determine whether the evidence 
supports the claims or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claims, in 
which case service connection must be denied.  38 C.F.R. 
§ 3.102 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residuals of a head injury to include a nasal fracture, a 
seizure disorder and headaches

The appellant's statements and testimony are considered to 
be competent evidence when describing the symptoms of a 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical 
causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, 
the statements and testimony must be viewed in conjunction 
with the entire record in order to ascertain their 
credibility.

Th appellant has testified that he sustained a nasal 
fracture as a result of a fall while in basic training and 
that this injury resulted in headaches and a seizure 
disorder.  In support of his claim there are private 
medical records dated in the 1990s which contain a history 
of the inservice nasal fracture.  Also, a VA examiner 
determined that X-rays taken in March 1999 were consistent 
with an old injury in 1979 (1978).  However, the fact that 
the appellant's own account of the etiology of his claimed 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that evidence 
which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence"...[and] a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional.

In this regard, it is clear from the VA opinion that the 
veteran did sustain a nasal fracture in the past.  
However, the service medical records appear to be complete 
and contain extensive medical records concerning his 
hospitalization.  He was hospitalized on August 11, 1978 
which would have been his second week of basic training.  
The hospital records contain no complaint, history or 
finding of a nasal fracture or other head injury, chronic 
headache or a seizure disorders.  In fact, the appellant 
underwent physical examination in August 1978 and his 
head, face and nose were considered clinically normal.  
Further, the appellant specifically noted in reporting his 
medical history that he had not received a head injury.  

The earliest post service medical evidence of the reported 
head or facial injury head is in 1994 when he received 
treatment for the nasal obstruction and reported an 
episode of syncope. 

In summary, the service medical records show no evidence 
of a head injury, a headache disorder, a nasal fracture or 
a seizure disorder.  Additionally, the first post service 
clinical evidence of the claimed disabilities many years 
after service.  There is no objective medial evidence, 
which relates the claimed disabilities to his period of 
active duty for training.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
appellant's claims.  Thus, service connection for 
residuals of a head injury to include headaches, residuals 
of nasal fracture, and seizure disorder, is not warranted.

Neuropsychiatric Disorder 

The service entrance examination showed no evidence of a 
psychiatric illness.  The MEB which was conducted on 
August 16, 1978, after five days of hospitalization 
indicated that the psychiatric disorder occurred in the 
line of duty.  However, the PEB which convened after 10 
weeks of hospitalization indicated that the disorder pre-
existed service and placed the onset of the disorder at 
the age of 16 at which time the appellant began hearing 
voices.  Accordingly the Board finds that the 
preponderance of the evidence shows that the psychiatric 
disorder was present at the time of entry into ACDUTRA.  
Therefore the question is whether the preservice 
psychiatric disorder underwent a chronic increase in 
severity beyond normal progression.

In this regard, the appellant was treated for psychiatric 
complaints shortly after his entry into service.  The 
Board places greater weight on the report of the PEB which 
was entered after 10 weeks of hospitalization versus the 
MEB which was entered after 5 days of hospitalization.  
The PEB determined that the preservice psychiatric 
disorder was not aggravated by service.  Further, evidence 
that the appellant's disorder did not increase in severity 
is supported by the lack of evidence of post service 
treatment.  The record shows he was seen in November 1978 
for psychiatric problems.  However, there is no record 
that the appellant sought any medical care for the 
psychiatric disorder from 1979 until June 1991 when 
private medical records show that the appellant complained 
of personal problems.  Significantly, it was reported that 
he was not on medication at that time.  Additionally, the 
VA evaluations did not diagnose a current psychiatric 
disorder.  According it is the judgment of the Board that 
the preservice psychiatric disorder did not undergo a 
chronic increase in severity beyond normal progression 
during ACDUTRA.

The Board notes that the VA examiners in 2000 determined 
that the veteran has a longstanding cognitive disorder 
which may have been exacerbated by the inservice head 
injury.  However, as previously discussed the Board has 
determined that the evidence fails to show the presence of 
such an injury.  Thus, the medical evidence does not 
provide a basis to conclude that any cognitive disorder 
was aggravated by service.  Accordingly, it is the 
judgment of the Board, that service connection for a 
neuropsychiatric disorder is not warranted.  Finally, the 
Board finds that the evidence is not in relative equipoise 
as to warrant consideration of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102.


ORDER

The claim for entitlement to service connection for 
residuals of a head injury is denied.

The claim for entitlement to service connection for 
headaches is denied.

The claim for entitlement to service connection for 
residuals of a nose fracture is denied.

The claim for entitlement to service connection for a 
seizure disorder is denied.

The claim for entitlement to service connection for a 
neuropsychiatric disorder is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

